Title: To James Madison from George Davis, 25 December 1808
From: Davis, George
To: Madison, James



Sir,
Tripoli 25. December 1808.

Several communications from the Ex-Bashaw whose contents nearly correspond with the copy of his letter alluded to in No. 8, have reached me since the date of that dispatch; together with a letter from Mr. Barker enclosing a transcript of an official communication from the Navy Department directing the discontinuance of Sidi Ahmet’s pension as soon as he Should learn that provision had been made for him by the Government of Tripoli.
Guided by the information contained in the papers just mentioned and desirous of fixing the interests of Sidi Ahmet upon some permanent establishment, I obtained frequent interviews with the Bashaw upon the Subject, in which the same good disposition which he had ever evinced towards meeting the wishes of our Government was still manifest.  His Excellency declared that he would confirm all his former obligations as soon as his brother should leave Malta for the purpose of retiring either to the United States or to the Levant, mentioninng at the same time his preference of the former for the reasons assigned at a preceding audience; and that no obstacle might remain to retard his departure, he engaged to pay all the debts which his brother had contracted in Sicily and Malta, if they were not very exorbitant.  The latter stipulation he requested might be concealed from Sidi Ahmet, under the impression that a Knowledge of it would only prove an incitement to his further extravagance.
The liberality of these terms induced me to inform His Excellency that if his brother rejected them I should cease my solicitations on the subject until I received contrary orders from my Government.
Apprehensive of the distress which might result to the Ex-Bashaw from Mr. Barker’s misconception of his orders, I wrote to our Navy Agent at Malta requesting him to renew the usual allowance to him as soon as he should consent to the arrangement proposed him.
At the instance of Sidi Ahmet Sir Alexander Ball recently addressed a letter to the Bashaw expressive of his mortification at witnessing the destitute situation of one so nearly allied to him, in consequence of the discontinuance of the pension which the United States had formerly accorded him. H. E. in reply informed that gentleman, that he had entered into such engagements with the American Government as would secure to his brother a suitable maintenance, and that they should be fulfilled whenever he left Malta.
The enclosures numbered 1, 2, 3, 4 & 5 are Extracts from the Journal; an Extract from Mr. Barker’s letter to me, and copies of my letters to the Ex-Bashaw, Mr. Higgins and Mr. Barker.  I have the honor to be with great respect & consideration Sir, Your most obedient servant
